Citation Nr: 1600664	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  07-09 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for undiagnosed illness manifested by muscle pain, sleep disturbance, and gastrointestinal symptoms.

2.  Entitlement to a separate compensable rating for erectile dysfunction.

3.  Entitlement to a separate compensable rating for bladder or bowel impairment, secondary to the lumbar spine disability.

4.  Entitlement to service connection for left knee disorder, to include as secondary to lumbar spine disability.

5.  Entitlement to service connection for right knee disorder, to include as secondary to lumbar spine disability.

6.  Entitlement to service connection for fibromyalgia.

7.  Entitlement to service connection for pseudofolliculitis barbae.

8.  Entitlement to an initial disability rating higher than 50 percent for posttraumatic stress disorder (PTSD).

9.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).

10.  Entitlement to special monthly compensation based on aid and attendance/Housebound.


REPRESENTATION

Veteran represented by:	David S. Russotto, Attorney


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to February 1993; including service in the Southwest Asia Theater of Operations from February 13, 1991, to April 23, 1991.  Commendations and awards include a Southwest Asia Service Medal with 2 Bronze Service Stars and a Kuwait Liberation Medal.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions dated in July 2009; September 2011, September 2013; and December 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In his most recent substantive appeal (Form 9) in October 2014, the Veteran requested a Travel Board hearing.  See also RO's November 2014 Certification of Appeal and its November 2014 Appeal Certification to BVA Worksheet, acknowledging the requested Travel Board hearing.  As the Veteran's request for a Travel Board hearing was made prior to issuance of a Board decision, and as it has not been withdrawn, the case is remanded for scheduling of said.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing, and provide adequate notice to the Veteran and his attorney of said in accordance with 8 C.F.R. § 19.76.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

